Action by infant plaintiff for personal injuries by-reason of tripping in a hole in a sidewalk causing a fracture of an ankle. Judgment of the County Court of Suffolk county in favor of plaintiff and order denying defendant’s motion for a new trial unanimously affirmed, with costs. While the depression, as described by plaintiff and her witnesses, was not more than four inches in depth, and was not of such character, taken alone, as to charge the village with negligence (Lalor v. City of New York, 208 N. Y. 431), the court charged in effect that the jury could find that the depression, together with a recent fall of snow, constituted a trap. That was the theory upon which the case was tried, and the verdict thereon is sustained by the evidence. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.